 Case 19-50215   Doc 19   Filed 03/08/19 Entered 03/11/19 06:56:04   Desc Main
                            Document     Page 1 of 3



SO ORDERED.

SIGNED this 8 day of March, 2019.




                                             Austin E. Carter
                                     United States Bankruptcy Judge
Case 19-50215   Doc 19   Filed 03/08/19 Entered 03/11/19 06:56:04   Desc Main
                           Document     Page 2 of 3
Case 19-50215   Doc 19   Filed 03/08/19 Entered 03/11/19 06:56:04   Desc Main
                           Document     Page 3 of 3
